Case: 20-20498     Document: 00516098900         Page: 1     Date Filed: 11/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 18, 2021
                                  No. 20-20498
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Kenneth Spence,

                                                           Plaintiff—Appellant,

                                       versus

   Hilary Harrison-Dunn; Ruth Bailey; Shana Moss,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-1660


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Kenneth Spence, as a pretrial detainee, filed a 42 U.S.C. § 1983
   complaint that was dismissed by the district court as barred by the three-
   strikes provision of 28 U.S.C. § 1915(g). The court also denied a subsequent
   Federal Rule of Civil Procedure 59(e) motion. His appeal from that judgment


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20498      Document: 00516098900           Page: 2    Date Filed: 11/18/2021




                                     No. 20-20498


   was dismissed for want of prosecution for failure to pay the filing fee. Spence
   then filed a motion for relief from judgment pursuant to Federal Rule of Civil
   Procedure 60(b)(4). The district court denied the motion, and Spence now
   appeals.
          Spence argues that the district court’s underlying judgment was void
   because he had been adjudicated incompetent to stand trial at the time he
   filed the instant complaint. He asserts that, therefore, the district court erred
   in denying his in forma pauperis (IFP) motion and dismissing the complaint
   without first appointing someone to protect his interests as set forth in
   Federal Rule of Civil Procedure 17(c).
          Pursuant to Rule 60(b)(4), a district court may grant relief from a final
   judgment based on enumerated grounds, including a void judgment. FED.
   R. CIV. P. 60(b)(4). Only lack of jurisdiction or a due process violation that
   deprives a party of notice or the opportunity to be heard will render a district
   court judgment void. Norris v. Causey, 869 F.3d 360, 366 (5th Cir. 2017).
   The denial of a Rule 60(b)(4) motion is reviewed de novo. Jackson v. FIE
   Corp., 302 F.3d 515, 521-22 (5th Cir. 2002).
          An incompetent person, for purposes of Rule 17(c), is a “person
   without the capacity to litigate under the law of his state of domicile.”
   Thomas v. Humfield, 916 F.2d 1032, 1035 (5th Cir. 1990). “In Texas, the
   standard is whether individuals, by reason of mental or bodily infirmity, [are]
   incapable of properly caring for their own interests in the litigation.”
   Magallon v. Livingston, 453 F.3d 268, 271 (5th Cir. 2006) (internal quotation
   marks and citation omitted).
          Although Spence had been found incompetent to stand trial in his
   criminal proceedings, he was not necessarily incompetent for purpose of Rule




                                          2
Case: 20-20498       Document: 00516098900          Page: 3    Date Filed: 11/18/2021




                                     No. 20-20498


   17. See id. Further, the record evidence does not establish that he was
   incompetent under Rule 17. See id. at 271-72.
          Regarding his due process claim, Spence concedes that he received
   notice of the court’s orders in accordance with due process and argues only,
   without foundation, he was not allowed to present objections because of his
   mental illness.    Additionally, the dismissal of Spence’s complaint was
   without prejudice, and Spence was advised that he could move to reinstate
   the case after paying the filing fee. Thus, the record does not support his
   claim that he was deprived of the opportunity to be heard. Accordingly,
   Spence did not establish a jurisdictional or due process violation that
   rendered the judgment void, and the district court did not err in denying the
   motion. See Norris, 869 F.3d at 366.
          Moreover, regardless whether Spence was incompetent and had the
   capacity to file the complaint, he abandons any challenge to the finding that
   he was prohibited from doing so pursuant to the § 1915(g) bar. See Brinkmann
   v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
   Accordingly, the judgment of the district court is AFFIRMED.
          Spence is REMINDED that, because he has accumulated at least
   three strikes under § 1915(g), he is barred from proceeding in forma pauperis
   in any civil action or appeal filed while he is incarcerated or detained in any
   facility unless he is under imminent danger of serious physical injury. He is
   also WARNED that, regardless of the § 1915(g) bar, any frivolous,
   repetitive, or otherwise abusive filings that he files will invite the imposition
   of additional sanctions, which may include dismissal, monetary sanctions,
   and restrictions on his ability to file pleadings in this court and any court
   subject to this court’s jurisdiction.




                                           3